--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



 
Nestor Traffic Systems, Inc.
 


 
$3,000,000
 


 
Variable Rate Senior Notes due May 25, 2011
 


 
 
 


 
Note Purchase Agreement
 


 


 


 


 


 
Dated: April 1, 2007
 


 
 
 
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section     
   
 Page
1.
 
AUTHORIZATION OF NOTES
 
1
2.
 
SALE AND PURCHASE OF NOTES
 
1
3.
 
CLOSINGS; EARLY TERMINATION
 
1
3.1.
 
Closings.
 
1
3.2.
 
Early Termination.
 
2
4.
 
CONDITIONS TO CLOSING
 
2
4.1.
 
Representations and Warranties
 
2
4.2.
 
Performance; No Default
 
2
4.3.
 
Compliance Certificates
 
2
4.4.
 
Purchase Permitted By Applicable Law, etc.
 
2
4.5.
 
Sale of Other Notes
 
3
4.6.
 
Payment of Special Counsel, Organizational, Research, Administration to Speed I,
LLC Fees
 
3
4.7.
 
Proceedings and Documents
 
3
5.
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
3
5.1.
 
Organization; Power and Authority
 
3
5.2.
 
Authorization, etc.
 
4
5.3.
 
Disclosure
 
4
5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
 
4
5.5.
 
Financial Statements
 
4
5.6.
 
Compliance with Laws, Other Instruments, etc.
 
5
5.7.
 
Governmental Authorizations, etc.
 
5
5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
 
5
5.9.
 
Taxes
 
5
5.10.
 
Title to Property; Leases
 
6
5.11.
 
Licenses, Permits, etc.
 
6
5.12.
 
Private Offering by the Company
 
6
5.13.
 
Existing Indebtedness; Future Liens
 
6
5.14.
 
Foreign Assets Control Regulations, etc.
 
7
6.
 
REPRESENTATIONS OF THE PURCHASER
 
7
6.1.
 
Purchase for Investment
 
7
6.2.
 
Accredited Investor, etc.
 
7
7.
 
PAYMENTS ON NOTES
 
8
7.1.
 
Place of Payment
 
8
7.2.
 
Calculation and Timing of Payment.
 
8
7.3.
 
Payment at Maturity.
 
9
7.4.
 
Minimum Return.
 
9
8.
 
INFORMATION AS TO COMPANY
 
9
8.1.
 
Financial and Business Information
 
9
8.2.
 
Inspection
 
10

 
 

--------------------------------------------------------------------------------


 
 TABLE OF CONTENTS (Cont'd)
 
 
Section 
   
 Page
9.
 
PREPAYMENT OF THE NOTES
 
10
9.1.
 
Optional Prepayments
 
10
9.2.
 
Maturity; Surrender, etc.
 
10
10.
 
AFFIRMATIVE COVENANTS
 
11
10.1.
 
Compliance with Law
 
11
10.2.
 
Insurance
 
11
10.3.
 
Maintenance of Properties
 
11
10.4.
 
Payment of Taxes and Claims
 
11
10.5.
 
Corporate Existence, etc.
 
12
10.6.
 
Keeping of Records and Books of Account
 
12
10.7.
 
Additional Assurances
 
12
10.8.
 
Obtaining and Maintaining Speed Units.
 
12
11.
 
NEGATIVE COVENANTS
 
13
11.1.
 
Liens
 
13
12.
 
EVENTS OF DEFAULT
 
13
13.
 
REMEDIES ON DEFAULT, ETC.
 
15
13.1.
 
Acceleration
 
15
13.2.
 
Other Remedies
 
15
13.3.
 
Rescission
 
15
13.4.
 
No Waivers or Election of Remedies, Expenses, etc.
 
16
14.
 
EXCHANGE; SUBSTITUTION OF NOTES
 
16
14.1.
 
Transfer and Exchange of Notes
 
16
14.2.
 
Replacement of Notes
 
17
15.
 
EXPENSES, ETC.
 
17
15.1.
 
Transaction Expenses
 
17
15.2.
 
Survival
 
17
16.
 
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
18
17.
 
AMENDMENT AND WAIVER.
 
18
17.1.
 
Requirements
 
18
17.2.
 
Solicitation of Holders of Notes
 
18
17.3.
 
Binding Effect, etc.
 
19
17.4.
 
Notes held by Company, etc.
 
19
18.
 
NOTICES
 
19
19.
 
REPRODUCTION OF DOCUMENTS
 
20
20.
 
CONFIDENTIAL INFORMATION
 
20

 
 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS (Cont'd)
 
 
 
Section 
   
 Page
21.
 
SUBSTITUTION OF PURCHASER
 
21
22.
 
MISCELLANEOUS
 
21
22.1.
 
Successors and Assigns
 
21
22.2.
 
Payments Due on Non-Business Days
 
21
22.3.
 
Severability
 
21
22.4.
 
Construction
 
22
22.5.
 
Counterparts
 
22
22.6.
 
Governing Law
 
22
22.7.
 
Headings
 
22
22.8.
 
Integration
 
22
22.9.
 
Waiver of Jury Trial
 
22

 
iii

--------------------------------------------------------------------------------


TABLE OF SCHEDULES AND EXHIBITS
 
 
 
SCHEDULE A -- Purchaser Information
 
SCHEDULE B -- Defined Terms
 
SCHEDULE 5.10 - Title to Assets
 
EXHIBIT 1 -- Form of Variable Rate Senior Notes due May 25, 2011


 
iv

--------------------------------------------------------------------------------




 
Variable Rate Senior Notes due May 25, 2011
 
April 1, 2007
 
TO:
Note Purchaser

 
Ladies and Gentlemen:
 
Nestor Traffic Systems, Inc., a Delaware corporation (the “Company”), a wholly
owned subsidiary of Nestor, Inc. (“Nestor”) agrees with you as follows:
 
1.  Authorization of Notes
 
The Company will authorize the issue and sale of $3,000,000 aggregate principal
amount of its Variable Rate Senior Notes due May 25, 2011 (the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 14 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1, with such changes therefrom, if any, as may be approved by you
and the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
 
2.  Sale and Purchase of Notes
 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to you and you will purchase from the Company, at one or more Closings
as provided for in Section 3, Notes in the principal amount of $3,000,000 at the
purchase price of 100% of the principal amount thereof.
 
3.  Closings; Early Termination
 
3.1. Closings.
 
3.1.1. The sale and purchase of the Notes to be purchased by you shall occur at
the offices of the Company, at 10:00 a.m., Eastern Time, at three closings
(each, a “Closing”) the first to occur on April, 1 2007 or on such other
Business Day thereafter as may be agreed upon by the Company and you (the
“Initial Closing Date”); and
 
3.1.2. The second Closing will occur, if at all, on the 10th day next after you
have received notice that the Company has entered into New Contracts comprising
at least 8 (a total of 16 actively deployed) Speed Units (the “Second Closing
Date”), or on such other Business Day thereafter as may be agreed upon by the
Company and you. The Second Closing Date shall occur, if at all, prior to
December 31, 2007.
 

--------------------------------------------------------------------------------


3.1.3.  At a Closing, the Company will deliver to you the Notes to be purchased
by you in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as you may request) dated the date of the
Closing and registered in your name (or in the name of your nominee), against
delivery by you to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company. If at a Closing the Company
shall fail to tender such Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.
 
3.2. Early Termination.
 
Notwithstanding anything herein or elsewhere to the contrary, in the event that,
prior to the Initial Closing, the Company is able to arrange for financing in an
amount not less than $1.5 million on terms more favorable to the Company than
those set forth herein, then the Company may, by written notice to you,
terminate this Agreement and thereafter shall have no further liability to you
except as set forth in Section 4.6. The Company shall have no obligation sell
you Notes in a second Closing. Any such second Closing shall be at the election
of the Company.
 
4.  Conditions to Closing
 
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your reasonable satisfaction, prior to
or at a Closing, of the following conditions:
 
4.1. Representations and Warranties
 
The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the Closing.
 
4.2. Performance; No Default
 
The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at a Closing and after giving effect to the issue and sale of the
Notes, no Default or Event of Default shall have occurred and be continuing.
 
4.3. Compliance Certificates
 
4.3.1. Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1 and 4.2 have been fulfilled.
 
4.3.2. Secretary’s Certificate. The Company shall have delivered to you a
certificate certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and the Agreements.
 
2

--------------------------------------------------------------------------------


4.4. Purchase Permitted By Applicable Law, etc.
 
On the date of the Closing, your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.
 
4.5. Sale of Other Notes
 
Contemporaneously with a Closing, the Company shall sell to the purchasers
specified in Schedule A (the “Purchasers”) and such other Purchasers shall
purchase the Notes to be purchased by them at the Closing as specified in
Schedule A.
 
4.6. Payment of Special Counsel, Organizational, Research, Administration to
Speed I, LLC Fees
 
Without limiting the provisions of Section 15.1, the Company shall have paid on
or before the Closing the organizational, research, legal and administration
fees, charges and disbursements to the extent reflected in a statement to
Purchasers and Speed I, LLC rendered to the Company at least one Business Day
prior to the first Closing, which amount shall not exceed $12,000.00. For
subsequent Closings, the Company will not be asked to reimburse Speed I, LLC
more than $5,000 for expenses incurred related to each subsequent Closing.
 
4.7. Proceedings and Documents
 
All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to you and your special counsel, and you
and your special counsel shall have received all such counterpart originals or
certified or other copies of such documents as you or they may reasonably
request.
 
5.  Representations and Warranties of the Company
 
The Company represents and warrants to you that:
 
5.1. Organization; Power and Authority
 
Each of the Company and Nestor is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has all requisite corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.
 
3

--------------------------------------------------------------------------------


5.2. Authorization, etc.
 
This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
5.3. Disclosure
 
Nestor makes consolidated financial and business disclosure in its Reports. The
Current Report fairly describes, in all material respects, the general nature of
the business and principal properties of the Company and Nestor. Except as
disclosed in Schedule 5.3, this Agreement, the Current Report, the documents,
certificates or other writings delivered to you by or on behalf of the Company
in connection with the transactions contemplated hereby, taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Current Report or as expressly described in Schedule 5.3, or in one of the
documents, certificates or other writings identified therein, since the last day
of the period covered by the Current Report, there has been no change in the
financial condition, operations, business, properties or prospects of the
Company or Nestor except changes that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company that could reasonably be expected to have a Material Adverse
Effect that has not been set forth in the Current Report or in the other
documents, certificates and other writings delivered to you by or on behalf of
the Company specifically for use in connection with the transactions
contemplated hereby.
 
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates
 
The Company is a wholly owned Subsidiary of Nestor. The Company has one
Subsidary, CrossingGuard, Inc., which is wholly owned by the Company, is
inactive, owns no assets and conducts no operations.
 
5.5. Financial Statements
 
Nestor’s Reports contain the consolidated financial statements of Nestor and the
Company. The financial statements in the Current Report (including in each case
the related schedules and notes) fairly present in all material respects the
consolidated financial position of Nestor and the Company as of the respective
dates specified in such financial statements and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments) for the
respective periods presented.
 
4

--------------------------------------------------------------------------------


5.6. Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of
Nestor or the Company under any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which Nestor or the Company is bound or by which
Nestor or the Company or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to Nestor or the Company or (c)
violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to Nestor or the Company.
 
5.7. Governmental Authorizations, etc.
 
Except for a Form D to be filed with the SEC and copies thereof to be filed with
all applicable state securities regulators (together with the applicable filing
fees), no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
Notes.
 
5.8. Litigation; Observance of Agreements, Statutes and Orders
 
5.8.1. Except as set forth in the Current Report, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting Nestor or the Company or any property of Nestor or the Company in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
5.8.2. Neither Nestor nor the Company is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.9. Taxes
 
Nestor and the Company have filed all tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which Nestor or the Company, as the case may be, has established
adequate reserves in accordance with GAAP. The Company knows of no basis for any
other tax or assessment that could reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of Nestor and
the Company in respect of Federal, state or other taxes for all fiscal periods
are adequate.
 
5

--------------------------------------------------------------------------------


5.10. Title to Property; Leases
 
Except as set forth on Schedule 5.10, Nestor and the Company have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in the Current Report or purported to
have been acquired by Nestor or the Company after the last day of the period
covered by the Current Report (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
 
5.11. Licenses, Permits, etc.
 
Except as disclosed in the Current Report,
 
5.11.1. Nestor and the Company own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others;
 
5.11.2. to the best knowledge of the Company, no product of Nestor or the
Company infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark, trade name or other
right owned by any other Person; and
 
5.11.3. to the best knowledge of the Company, there is no Material violation by
any Person of any right of Nestor or the Company with respect to any patent,
copyright, service mark, trademark, trade name or other right owned or used by
Nestor or the Company.
 
5.12. Private Offering by the Company
 
None of Nestor, the Company nor anyone acting on their respective behalf has
offered the Notes or any similar securities for sale to, or solicited any offer
to buy any of the same from, or otherwise approached or negotiated in respect
thereof with, any person other than you and accredited investors (as such term
is defined in Section 501(a) of Regulation D), each of which has been offered
the Notes at a private sale for investment. None of Nestor, the Company nor
anyone acting on their respective behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or the qualification
requirements of any state securities laws.
 
6

--------------------------------------------------------------------------------


5.13. Existing Indebtedness; Future Liens
 
5.13.1. The Current Report sets forth a complete and correct list of all
outstanding Indebtedness of Nestor and the Company as of the last date covered
by the Current Report, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of Nestor or the Company. Neither Nestor nor the Company is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of Nestor or the Company and no event
or condition exists with respect to any Indebtedness of Nestor or the Company
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.
 
5.13.2. Neither Nestor nor the Company has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
not permitted by Section 11.1.
 
5.14. Foreign Assets Control Regulations, etc.
 
Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
6.  Representations of the Purchaser
 
6.1. Purchase for Investment
 
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
 
6.2. Accredited Investor, etc.
 
You represent and warrant that:
 
6.2.1. other than a finders fee due to Danzell Investment Management, Ltd in the
amount of 6.0% of the aggregate proceeds to the Company, you know of no valid
claims for brokerage commissions, finder's fees or similar compensation in
connection with the transactions contemplated by this Agreement based upon any
arrangement or agreement made by you or on your behalf and you agree to
indemnify and hold harmless Nestor and the Company against any liability or
expense to it arising out of such a claim to the extent that such claim arises
out of your actions or alleged actions;
 
7

--------------------------------------------------------------------------------


6.2.2.  (i) you have received such information with respect to your purchase of
the Notes as you have requested in connection with your investment decision,
have had an opportunity to ask questions about the Company and his investment to
officers of the Company, and have received answers to such questions as were
asked; and (ii) the officers of the Company have made available to you any and
all written information which you have requested and have answered to your
satisfaction all inquiries made by you;
 
6.2.3. you have adequate net worth and means of providing for you current needs
so that you can afford to sustain a complete loss of your investment in the
Notes. Your overall commitment to investments which are not readily marketable
is not disproportionate to your net worth and your investment in the Notes will
not cause such overall commitment to become excessive. You are an “accredited
investor” within the definition set forth in Rule 501(a) of Regulation D
promulgated under the Securities Act.
 
7.  Payments on Notes
 
7.1. Place of Payment
 
7.1.1. So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal and interest by the
method and at the address specified for such purpose opposite your name in
Schedule A, or by such other method or at such other address as you shall have
from time to time specified to the Company in writing for such purpose, without
the presentation or surrender of such Note or the making of any notation
thereon, except that upon written request of the Company made concurrently with
or reasonably promptly after payment or prepayment in full of any Note, you
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office. All payments and
prepayments of principal, fees, interest and any other amounts owed from time to
time under this Agreement and/or under the Notes shall be received by you prior
to 2:00 o’clock P.M. local time on the Business Day that such payment is due.
Any such payment or prepayment which is received by Lender in Dollars and in
immediately available funds after 2:00 o’clock P.M. on a Business Day shall be
deemed received for all purposes of this Agreement, on the next succeeding
Business Day.
 
7.1.2. Prior to any sale or other disposition of any Note held by you or your
nominee you will, at your election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 14.1. The Company will afford the benefits of this
Section 7.1 to any direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 7.1.
 
8

--------------------------------------------------------------------------------


7.2. Calculation and Timing of Payment.
 
7.2.1. Payment after Initial Closing. After the first Closing, but prior to the
Second Closing, if any, if any, Payments on the Notes will be made quarterly in
arrears based on the number of citations issued pursuant to any Contract or New
Contract comprising, at any time, not more than 16 Speed Units for which the
Company has received payment during the immediately preceding quarter (a
“Qualifying Citation”). You will receive the Citation Payment for each
Qualifying Citation. The Company will compile the number of Qualifying Citations
in each quarter within 45 days after the end of such quarter and shall make
Citation Payment to you based on the number of such Qualifying Citations. In the
event the Company is operating more than 16 Speed Units at any time prior to the
Maturity Date or earlier prepayment of the Notes, Qualifying Citations shall be
issued only from the 16 Speed Units that have been in operation the longest.
 
7.2.2. Payment after the Second Closing. After the Second Closing, Payments on
the Notes will be made quarterly in arrears based on the number of Qualifying
Citations issued pursuant to any Contract or New Contract comprising, at any
time, not more than 32 Speed Units. You will receive the Citation Payment for
each Qualifying Citation. The Company will compile the number of Qualifying
Citations in each quarter within 45 days after the end of such quarter and shall
make Citation Payment to you based on the number of such Qualifying Citations.
In the event the Company is operating more than 32 Speed Units at any time prior
to the Maturity Date or earlier prepayment of the Notes, Qualifying Citations
shall be issued only from the 32 Speed Units that have been in operation the
longest.
 
7.3. Payment at Maturity.
 
At the Maturity Date, the Company will pay you all outstanding principal
together with all accumulated but unpaid Citation Payments (plus any amount
required to make your minimum annual return equal to 10.0%, if required pursuant
to Section 7.4) and all unpaid costs, fees, penalties or other amounts due
pursuant to this Agreement, the Notes or the Security Documents.
 
7.4. Minimum Return.
 
At the end of each Note Year, with respect to each Note, the Company will
determine whether the annual rate of return on such Note was equal to or greater
than 10.0% per annum. In the event that your annual rate of return for the
immediately preceding year was less than 10.0%, the Company will, within 45 days
following the end of such year, make an interest payment to you in an amount
sufficient to make the annual rate of return for such prior year equal to 10.0%.
 
8.  Information as to Company
 
8.1. Financial and Business Information
 
The Company shall deliver to each holder of Notes:
 
8.1.1. Quarterly Payment Report - The Company shall provide you, within 45 days
after the end of each quarter, a statement in reasonable detail setting forth
the number of Qualifying Citations in the preceding quarter and the aggregate
amount of the Citation Payments for such quarter.
 
9

--------------------------------------------------------------------------------


8.1.2. Notice of Default or Event of Default -- promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Sections 12(d) through 12(i), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
 
8.1.3. Notices from Governmental Authority -- promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state or local Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
 
8.2. Inspection
 
The Company shall permit the representatives of each holder of Notes, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of Nestor and the Company with the Company’s officers and to
inspect the Company records relating to Qualifying Citations.
 
9.  Prepayment of the Notes
 
9.1. Optional Prepayments
 
The Company may, at its option, upon notice as provided below, prepay at any
time all, but not less than all, the Notes, (a) if the Required Hours have been
achieved, at 100.0% or the then outstanding principal amount or (b) if the
Required Hours have not been achieved, at 110% of the then outstanding principal
amount, plus, in either case, all accumulated but unpaid Citation Payments and
all unpaid costs, fees, expenses or other charges due to you from the Company
pursuant to this Agreement, the Notes or the Security Documents. The Company
will give each holder of Notes written notice of an optional prepayment under
this Section 9.1 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment. Such notice shall specify such date, the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid, and the
interest to be paid on the Citation Payments (to the extent known) to be paid as
of such date with respect to the Notes, and shall be accompanied by a statement
as to the estimated Citation Payments due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate
specifying the calculation of such Citation Payments as of the specified
prepayment date.
 
9.2. Maturity; Surrender, etc.
 
The Company shall make payment in full on the Notes on the Maturity Date and
from and after such date, unless the Company shall fail to pay such principal
amount when so due and payable, together with due but unpaid Citation Payments
or minimum annual return payments in accordance with Section 7.4, if any, as
aforesaid, all obligation on the part of the Company to make Citation Payments
shall cease. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued.
 
10

--------------------------------------------------------------------------------


10. Affirmative Covenants
 
The Company covenants that from and after the date hereof and for so long as any
of the Notes are outstanding:
 
10.1. Compliance with Law
 
The Company will comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
10.2. Insurance
 
The Company will maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
10.3. Maintenance of Properties
 
The Company will maintain and keep, or cause to be maintained and kept, its
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section 10.3 shall not
prevent the Company from discontinuing the operation and the maintenance of any
of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
10.4. Payment of Taxes and Claims
 
The Company will file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they have
become delinquent and all claims for which sums have become due and payable that
have or might become a Lien on properties or assets of the Company, provided
that the Company need not pay any such tax or assessment or claims if (i) the
amount, applicability or validity thereof is contested by the Company on a
timely basis in good faith and in appropriate proceedings, and the Company has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or (ii) the nonpayment of all such taxes and assessments in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


10.5. Corporate Existence, etc.
 
The Company will at all times preserve and keep in full force and effect its
corporate existence. The Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
 
10.6. Keeping of Records and Books of Account
 
The Company will keep adequate records and books of account with respect to the
Contracts, the New Contracts and the Speed Units, reflecting all financial
transactions related thereto.
 
10.7. Additional Assurances
 
The Company shall from time to time hereafter, execute and deliver or cause to
be executed and delivered, such additional instruments, certificates and
documents, and take all such actions, as you shall reasonably request for the
purpose of implementing or effectuating the provisions of this Agreement, and
upon the exercise by you of any power, right, privilege or remedy pursuant to
this Agreement which requires any consent, approval, registration, qualification
or authorization of any Governmental Authority or instrumentality, exercise and
deliver all applications, certifications, instruments and other documents and
papers that you may be so required to obtain.
 
10.8. Obtaining and Maintaining Speed Units.
 
The Company shall use commercially reasonable best efforts to preserve Contracts
and obtain New Contracts such that the Company shall operate (a) after the
initial Closing but prior to the Second Closing Date, 16 Speed Units, and (b)
after the Second Closing 32 Speed Units, until the Maturity Date or until the
Notes have been prepaid in accordance with Section 9. In the event that any
Contract or New Contract is terminated or expires, and as a result thereof, the
number of Speed Units operated by the Company is less than the number specified
above in this Section 10.8, then the Company shall use commercially reasonable
best efforts to obtain one or more New Contracts or enhance any then existing
Contract or New Contract such that the number of operating Speed Units is as
specified above in this Section 10.8. Notwithstanding the foregoing, if the
number of Speed Units operated by the Company falls below the number specified
above in this Section 10.8, the Company shall not be obliged to replace the
existing shortfall with any then existing New Contracts.
 
12

--------------------------------------------------------------------------------


11.  Negative Covenants
 
The Company covenants that from and after the date hereof and for so long as any
of the Notes are outstanding:
 
11.1. Liens
 
The Company will not create, incur, assume or suffer to exist any Lien upon any
of the assets constituting Collateral (as such term is defined in the Security
Agreement) except as follows (collectively, “Permitted Liens”):
 
11.1.1. Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, material or supplies in respect of obligations not overdue, or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP so long as such Liens are not being foreclosed;
 
11.1.2. Liens made in connection with, or to secure payment of, worker’s
compensation, unemployment insurance, old age pension or other social security
obligations;
 
11.1.3. Liens of carriers, warehousemen, mechanics and materialmen, and other
like liens on properties, in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue, or which are being
contested in goof faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP
so long as such Liens are not being foreclosed;
 
11.1.4. Liens resulting from legal proceedings being contested in good faith by
appropriate legal or administrative proceedings by the Company, and as to which
the Company shall have established an adequate reserve on its books;
 
11.1.5. any Liens in favor of any state of the United States or any political
subdivision of any such state, or any agency of any such state or political
subdivisions, or trustee acting on behalf of holders of obligations issued by
any of the foregoing or any financial institutions lending to or purchasing
obligations of any of the foregoing, which Lien is created or assumed for the
purpose of financing all or part of the cost of acquiring or constructing the
property subject thereto; and
 
11.1.6. Liens resulting from conditional sale agreements, capital leases or
other title retention agreements.
 
12.  Events of Default
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a) the Company defaults in the payment of any principal on any Note when the
same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
 
13

--------------------------------------------------------------------------------


(b) the Company defaults in the payment of any Citation Payment for more than
five Business Days after the same becomes due and payable; or
 
(c) the Company fails to make a payment required by Section 7.4 for more than
five Business Days after the same becomes due and payable.
 
(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b), (c) and
(d) of this Section 12) and such default is not remedied within 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (e) of Section 12); or
 
(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any Material respect on the date as of which made; or
 
(f) (i) the Company or Nestor is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or make whole amount
or interest on any Indebtedness that is outstanding in an aggregate principal
amount of at least $10,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or Nestor is in default in the performance of or
compliance with any term of any evidence of any Indebtedness in an aggregate
outstanding principal amount of at least $10,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests); or
 
(g) the Company or Nestor (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or Nestor, or any such petition shall be filed
against the Company or Nestor and such petition shall not be dismissed within 60
days; or
 
14

--------------------------------------------------------------------------------


(i) a final judgment or judgments for the payment of money aggregating in excess
of $5,000,000 are rendered against one or more of the Company and Nestor and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the
expiration of such stay; or
 
13.  Remedies on Default, Etc.
 
13.1. Acceleration
 
13.1.1. If an Event of Default with respect to the Company described in
paragraph 12(g) or 12(h) (other than an Event of Default described in clause (i)
of paragraph 12(g) or described in clause (vi) of paragraph 12(g) by virtue of
the fact that such clause encompasses clause (i) of paragraph 12(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
 
13.1.2. If any other Event of Default has occurred and is continuing, any holder
or holders of more than a majority in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
13.1.3. If any Event of Default described in paragraph 12(a) or 12(b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 13.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid Citation
Payments thereon, shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived.
 
13.2. Other Remedies
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 13.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
 
15

--------------------------------------------------------------------------------


13.3. Rescission
 
At any time after any Notes have been declared due and payable pursuant to
clause 13.1.2 or 13.1.3, the holders of not less than a majority in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue Citation Payments on the Notes, all principal on any Notes
that is due and payable and are unpaid other than by reason of such declaration,
and all interest on such overdue principal and Citation Payments, if any, and
(to the extent permitted by applicable law) any overdue interest in respect of
the Notes, (b) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (c) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 13.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
 
13.4. No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 13, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
 
14.  Exchange; Substitution of Notes
 
14.1. Transfer and Exchange of Notes
 
Upon surrender of any Note at the principal executive office of the Company for
transfer or exchange (and in the case of a surrender for transfer, duly endorsed
or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or his attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Exhibit 1. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the transfer by a holder of its entire holding of Notes,
one Note may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.
 
16

--------------------------------------------------------------------------------


14.2. Replacement of Notes
 
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note, and
 
14.2.1. in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $10,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
 
14.2.2. in the case of mutilation, upon surrender and cancellation thereof,the
Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.
 
15.  Expenses, Etc.
 
15.1. Transaction Expenses
 
Whether the transactions contemplated hereby are consummated, the Company will
pay all costs and expenses (including Danzell Investment Management, Ltd.
administrative, printing, research, mailing and other related costs to the
formation of Speed I, LLC and reasonable attorneys’ fees of a special counsel
and, if reasonably required, local or other counsel) incurred by you or any
holder of a Note in connection with such transactions and in connection with any
amendments, waivers or consents under or in respect of this Agreement or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement or the Notes or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note, and (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes. The Company will pay, and will save you and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those retained by Speed I, LLC or Danzell
Investment Management, Ltd). The Company’s aggregate obligation pursuant to this
Section 15.1 shall not exceed $12,000.00 for identified expenses for the first
Closing and $5,000 for the Second Closing; as well as, 6% of the face value of
the Notes payable to Danzell Investment Management, Ltd., paid within 10
business days after each Closing, paid as a Finder’s Fee to Danzell Investment
Management, Ltd. In no event will the Company be obligated to pay a finder or
similar fee to any Person in an aggregate amount greater than 6% of the
principal actually received.
 
15.2. Survival
 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.
 
17

--------------------------------------------------------------------------------


16.  Survival of Representations and Warranties; Entire Agreement
 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Company and supersede all prior agreements
and understandings relating to the subject matter hereof. The Company may update
any representation or warranty prior to any Closing.
 
17.  Amendment and Waiver.
 
17.1. Requirements
 
This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1 through 6 or 21 hereof, or any defined term (as it is used therein),
will be effective as to you unless consented to by you in writing, and (b) no
such amendment or waiver may, without the written consent of the holder of each
Note at the time outstanding affected thereby, (i) subject to the provisions of
Section 13 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Citation Payment on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Sections 9, 12(a), 12(b), 13, 17 or 20.
 
17.2. Solicitation of Holders of Notes
 
17.2.1. Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
18

--------------------------------------------------------------------------------


17.2.2. Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security, to any holder of Notes as consideration
for or as an inducement to the entering into by any holder of Notes or any
waiver or amendment of any of the terms and provisions hereof unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.
 
17.3. Binding Effect, etc.
 
Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented in accordance with the terms hereof.
 
17.4. Notes held by Company, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
 
18. Notices
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
 
(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
 
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
 
19

--------------------------------------------------------------------------------


Notices under this Section 18 will be deemed given only when actually received.
 
19.  Reproduction of Documents
 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Company or any other holder of Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.
 
20.  Confidential Information
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement that is proprietary in nature and that was clearly marked or labeled
or otherwise adequately identified when received by you as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to you prior
to the time of such disclosure, (b) subsequently becomes publicly known through
no act or omission by you or any person acting on your behalf, (c) otherwise
becomes known to you other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to you under
Section 8.1 that are otherwise publicly available. You will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by you in good faith to protect confidential information of third
parties delivered to you, provided that you may deliver or disclose Confidential
Information to (i) your directors, officers, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by your Notes), (ii) your financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 20, (iii) any other holder of any Note, (iv) any Person to which you
sell or offer to sell such Note or any part thereof or any participation therein
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the National
Association of Insurance Commissioners or any similar organization, or any
nationally recognized rating agency that requires access to information about
your investment portfolio or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to you, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
you are a party or (z) if an Event of Default has occurred and is continuing, to
the extent you may reasonably determine such delivery and disclosure to be
necessary or appropriate in the enforcement or for the protection of the rights
and remedies under your Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.
 
20

--------------------------------------------------------------------------------


21. Substitution of Purchaser
 
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
 
22. Miscellaneous
 
22.1. Successors and Assigns
 
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.
 
22.2. Payments Due on Non-Business Days
 
Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of or Citation Payment or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day.
 
22.3. Severability
 
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
21

--------------------------------------------------------------------------------


22.4. Construction
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
22.5. Counterparts
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
 
22.6. Governing Law
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of Delaware
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
 
22.7. Headings
 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
 
22.8. Integration
 
This Agreement is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by this Agreement. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superceded by this Agreement, and no party is relying
on any promise, agreement or understanding with respect to the matters covered
by this Agreement which is not set forth in this Agreement.
 
22.9. Waiver of Jury Trial
 
THE PARTIES HERETO MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY NOTE CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS
AGREEMENT AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Remainder of Page Intentionally Blank]
 
22

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
Nestor Traffic Systems, Inc.
 


 
By: /s/ Nigel Hebborn 
 
Name: Nigel P.Hebborn
 
Title: President
 
The foregoing is hereby
agreed to as of the
date thereof.


 
Note Purchasers
 


 
HG Investments, LLC
 
By: /s/ Gary Hewitt
 
Name: Gary Hewitt
 
Title: Authorized Member 
 

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
Nestor Traffic Systems, Inc.
 


 
By: /s/ Nigel  Hebborn
 
Name: Nigel Hebborn
 
Title: President
 
The foregoing is hereby
agreed to as of the
date thereof.


 
Note Purchasers
 


 
Foundation Partners I, LLC
 
By: /s/William  Danzell 
 
Name: William Danzell
 
Title: Authorized Member
 

--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
Nestor Traffic Systems, Inc.
 


 
By:  /s/ Nigel P. Hebborn
 
Name: Nigel Hebborn
 
Title: President
 
The foregoing is hereby
agreed to as of the
date thereof.


 
Note Purchasers
 


 
Silver Star Partners I, LLC
 
By: /s/ William Danzell 
 
Name: William Danzell
 
Title: Authorized Member
 


 

--------------------------------------------------------------------------------


If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.
 
Nestor Traffic Systems, Inc.
 


 
By:  /s/ Nigel Hebborn
 
Name: Nigel Hebborn
 
Title: President
 
The foregoing is hereby
agreed to as of the
date thereof.


 
Note Purchasers
 


 
Kuekenhof Equity Fund, L.P.
 
By: /s/ Michael C. James
 
Name: Michael C. James
 
Title: General Partner
 


 

--------------------------------------------------------------------------------








SCHEDULE A


 
Name of Purchaser
 
Principal Amount of Notes to be Purchased
 
Payment Wire Transfer Instructions
 
Notice of Payment and Confirmation of Wire Transfer Address
 
All Other Notices
HG Investments, LLC
$250,000
 
Mr. Gary Hewitt
7030 Hayvenhurst Avenue
Van Nuys, CA 91406
Mr. Gary Hewitt
7030 Hayvenhurst Avenue
Van Nuys, CA 91406
Foundation Partners I, LLC
$750,000
 
c/o Danzell Investment Management, Ltd.
2 Corpus Christi
The Professional Building; Suite 300
Hilton Head, SC 29928
c/o Danzell Investment Management, Ltd.
2 Corpus Christi
The Professional Building; Suite 300
Hilton Head, SC 29928
Silver Star Partners I, LLC
$250,000
 
c/o Danzell Investment Management, Ltd.
2 Corpus Christi
The Professional Building; Suite 300
Hilton Head, SC 29928
c/o Danzell Investment Management, Ltd.
2 Corpus Christi
The Professional Building; Suite 300
Hilton Head, SC 29928
Kuekenhof Equity Fund, L.P.
$250,000
 
c/o Kuekenhof Capital Management, LLC
22 Church Street, Suite 5
Ramsey, NY 07446
c/o Kuekenhof Capital Management, LLC
22 Church Street, Suite 5
Ramsey, NY 07446



Schedule A
A-1


--------------------------------------------------------------------------------





SCHEDULE B


DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
 
“Applicable Laws” means any law, rule, regulation, order, decree or other
requirement having the force of law, and, where applicable, any interpretation
thereof by any authority having jurisdiction with respect thereto or charged
with the administration thereof.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Citation Payment” means to (a) $5.00 per paid citation issued with respect to
Contracts or New Contracts for which the Company is paid on an “as issued”
basis, (b) $6.00 per paid citation issued with respect to Contracts or New
Contracts for which the Company is paid on an “as paid” basis and (c) 17% of
amounts collected with respect to Contracts or New Contracts for which the
Company is paid on a “fixed fee” basis; in each case, multiplied by a fraction,
the numerator of which is the total outstanding principal on Notes that you own
and the denominator of which is the total outstanding principal on all Notes.
 
“Closing” is defined in Section 3.
 
“Closing Dates” is defined in Section 3
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Nestor Traffic Systems, Inc., a Delaware corporation.
 
“Confidential Information” is defined in Section 20.
 
Schedule B

B-1

--------------------------------------------------------------------------------


“Contract” means any contract or agreement entered into prior to April 1, 2007
and after October 1, 2006 between the Company and any state, municipality or
other subdivision of any state for the operation of Speed Units to monitor and
enforce motor vehicle speed laws and to issue citations to offending motor
vehicle operators.
 
“Current Report” has the meaning provided in Section 4.2.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Event of Default” is defined in Section 12.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a) the government of
 
(i) the United States of America or any State or other political subdivision
thereof, or
 
(ii) any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or
 
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
(a) to purchase such indebtedness or obligation or any property constituting
security therefor;
 
(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
 
Schedule B

B-2

--------------------------------------------------------------------------------


(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
maintained by the Company.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
 
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
 
(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
 
(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
(f) Swaps of such Person;
 
(g) every obligation of such Person under any Synthetic Lease; and
 
(h) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.
 
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
 
“Initial Closing Date” is defined in Section 3.
 
“Knowledge” of the Company, when used herein, means the actual present knowledge
of the Company’s Chief Financial Officer.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
Schedule B

B-3

--------------------------------------------------------------------------------


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and Nestor
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, properties or prospects of the
Company and Nestor taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes.
 
“Maturity Date” means May 25, 2011.
 
“New Contract” means any Contract entered into after April 1, 2007.
 
“Notes” has the meaning provided in Section 1.
 
“Note Year” means, with respect to any Note, the 12 month period beginning on
the month and day that the Note issued and ending the day before the anniversary
of such date.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Permitted Liens” has the meaning provided in Section 11.1.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
 
“Priority Indebtedness” means, as of the date of determination thereof, the sum
of (a) all Indebtedness of the Company and its Subsidiaries secured by Permitted
Liens plus, but without duplication, (b) all other Indebtedness of Subsidiaries
(excluding, in any event, Indebtedness due or owing to the Company or another
wholly owned Subsidiary).
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Purchasers” has the meaning set forth in Section 4.5.
 
“Qualifying Citation” has the meaning set forth in Section 7.2
 
“Report” has the meaning set forth in Section 4.2.
 
“Required Holders” means, at any time, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
 
Schedule B

B-4

--------------------------------------------------------------------------------


“Required Hours” means 81,600 of operations of Speed Units for each
$1,500,000.00 of principal outstanding on the Notes.
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this agreement.
 
“Second Closing Date” is defined in Section 3.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Security Agreement” means that certain Security Agreement between you and the
Company pursuant to which the obligations of the Company pursuant to this
Agreement and the Notes are secured by a first priority Lien on all of the
Company’s assets directly related to the Contracts and the New Contracts, but
specifically excluding any assets of the Company that are used or useful with
respect to both Contracts and New Contracts and any other of the Company’s
business or operations.
 
“Security Documents” means any and all documents, instruments or agreements now
or hereafter providing security for amounts due under the Notes, including
without limitation, that certain Security Agreement of even date herewith
between you and the Company.
 
“SEC” means the Securities Exchange Commission of the United States.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Speed Unit” means any fixed or mobile device employed by the Company for the
detection of speed violations pursuant to any Contract or New Contract which are
specifically identified to holders of the Notes as Speed Units generating
Qualifying Citations, provided that the number of Speed Units that are the
subject of this Agreement shall never exceed 48.
 
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
 
Schedule B

B-5

--------------------------------------------------------------------------------


“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based on the
assumption that such Swap had terminated at the end of such fiscal quarter, and
in making such determination, if any agreement relating to such Swap provides
for the netting of amounts payable by and to such Person thereunder or if any
such agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.
 


 
Schedule B

B-6

--------------------------------------------------------------------------------





[FORM OF NOTE]
 
This Note has not been registered under the Securities Act of 1933 as amended
(the “Act”) or registered or qualified under any state securities law and may
not be offered, sold, or otherwise transferred except in connection in
compliance with the registration requirements of the Act and applicable state
securities laws or pursuant to an exemption therefrom.
 
Nestor Traffic Systems, Inc.
 
Variable Rate Senior Notes due May 25, 2011
 
No. 1April [   ], 2007
 
$[   ]
 
FOR VALUE RECEIVED, the undersigned, Nestor Traffic Systems, Inc. (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Delaware, hereby promises to pay to [   ], or registered assigns, the
principal sum of $[   ] in accordance with the terms and conditions specified in
the Note Purchase Agreement (referred to below), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof in the manner specified below, payable quarterly, on the 45th day after
the end of each quarter in each year until the principal hereof shall have
become due and payable.
 
Citation Payments (as defined in the Note Purchase Agreement) hereunder will be
made quarterly in arrears based on the number of Qualifying Citations (as
defined in the Note Purchase Agreement) issued in the immediately preceding
quarter.
 
In the event that the annual rate of return for the immediately preceding year
on this Note was less than 10.0%, the Company will, within 45 days following the
end of such year, make an interest payment to you in an amount sufficient to
make the annual rate of return for such prior year equal 10.0%. In the event at
any time during any year that the annual rate of return on this Note is equal to
80.0%, the Company’s obligation to make Citation Payments for that year will
cease. The Company will be obligated to begin making Citation Payments again in
the following year.
 
At the Maturity Date, the Company will pay all outstanding principal together
with all accumulated but unpaid Citation Payments (plus any amount required to
make your cumulative annual return equal to 10.0%) and all unpaid costs, fees,
penalties or other amounts due pursuant to this Agreement, the Notes or the
Security Documents.
 
Payments of principal and Citation Payments and any other payments due on this
Note are to be made in lawful money of the United States of America at the
location specified in Section 7 of the Note Purchase Agreements referred to
below or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreements
referred to below. Whenever any payment required to be made hereunder becomes
due on a Saturday, Sunday or public holiday, such payment shall be due on the
next succeeding business day, and such extension of time shall be included in
computing interest in connection with such payment.
 

--------------------------------------------------------------------------------


This Note is issued pursuant to a separate Note Purchase Agreement dated as of
April 1, 2007 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the purchaser named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, (i) to have agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representation set forth in Section 6 of the Note Purchase Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Note Purchase Agreement unless the context clearly
requires otherwise.
 
This Note is subject to optional prepayment, in whole but not in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
 
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price, and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Delaware excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.
 
[The Remainder of this Page is Intentionally Blank.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first written above.
 
Nestor Traffic Systems, Inc.
 


 
By: ___________________________________ 
 
Name: Nigel Hebborn
 
Title: President
 


 

--------------------------------------------------------------------------------





Schedule 5.10
 
Title to Assets
 
The Company has purchase 25 Ford E Series Vans for use in Contracts and New
Contracts. A valid title certificate has not issued for 10 of these vehicles.
The dealerships from which the Company purchased the Vans has not issued valid
title documents because the dealership’s agent accepted payment from the Company
but did not forward payment to the dealerships. The Company believes that it has
a valid claim to title of the vehicles and is currently pursuing legal and
negotiated solutions to the matter. The Company does not believe that the
failure to have valid title to each of the 10 vehicles will materially affect
the Company’s ability to secure New Contracts or to perform its obligations
under any such New Contracts.
 